OPINION
By the Court,
Thompson, J.:
This matter is here on appeal from a district court order denying the applications of Chenoweth and Mirin for a writ of mandate. Each had sought to compel the Clark County Board of Commissioners to issue a county *405business license for the operation of a taxicab business within the unincorporated area of Clark County. The Board of County Commissioners had refused to issue the requested licenses because neither of the applicants had first obtained a certificate of public convenience and necessity from the Public Service Commission of Nevada, as required by regulation of that commission, and the district court sustained its action for that reason.1
At the hearing below Chenoweth and Mirin contended that the regulation was invalid as having been enacted in excess of the commission’s authority and in contravention of the provisions of NRS 706.430(1) as it then existed. They make the same contentions here. However, we refuse to rule because those issues have become moot. After entry of judgment below, and while this appeal was being processed, the Nevada legislature enacted Stats. Nev. 1963, Chs. 237 and 420, pp. 402, 1107, respectively, requiring that all taxicab motor carriers operating within Nevada must first apply for and receive a certificate of public convenience and necessity. Therefore, the issues tendered below regarding the validity of Regulation No. 225 are no longer justiciable. Cf. Robinson v. Robins Dry Dock & Repair Co., 238 N.Y. 271, 144 N.E. 579, 36 A.L.R. 1310.
Appeal dismissed.
Badt, C. J., and McNamee, J., concur.

 The regulation, No. 225, provided: “Taxicab, other passenger motor carriers transporting passengers outside city limits must hold certificate of public convenience and necessity.” Before its adoption on October 8, 1962, Chenoweth and Mirin each had been issued a county business license on a quarterly basis. When renewals were sought for the period commencing November 1, 1962, the county commissioners refused because of the recently adopted Public Service Commission regulation.